Gkice, Justice.
The municipal ordinance here involved was under attack in Watkins v. Simmons, 179 Ga. 162 (175 S. E. 493), and was sustained. The soundness of that decision is approved, and is unaffected by the fact that since its rendition the sale of intoxicants has become legal in the territory covered by the ordinance. Applying the ruling there made, the judgment in the instant case is

Affirmed.


All the Justices concur.

Thomcts A. Jacobs Jr., for plaintiff.
E. W. Maynard and J. E. Hall Jr., for defendant.